On Petition for Rehearing.
Hadley, J.
6. Appellees insist that the court has erred in the foregoing opinion in holding that the assessment for the construction of the drain therein mentioned was a lien which amounted to a breach of the covenant of warranty in a deed made subsequently to the filing of the petition and report of the commissioners, and prior to the approval by the court of the assessment. As we have said, this question is not properly before us, but we deemed it necessary to consider it in passing upon the other questions ip the case. The statute is clear and needs no construction. *671Under the statute the filing of the petition and report of the commissioners is notice to all whose lands are named therein that their lands are to be assessed to pay for the same in the amounts named in the report. The amount of the lien in reality is ascertained at the time of filing the report of the commissioners, although it may be released by the action of the court. It is well settled that an unascertained assessment or tax may be such a lien as to constitute a breach of warranty. Kirkpatrick v. Pearce (1886), 107 Ind. 520; Lindsay v. Eastwood (1888), 72 Mich. 336, 40 N. W. 455; Hill v. Bacon (1872), 110 Mass. 387; Carr v. Dooley (1876), 119 Mass. 294; Hutchins v. Moody (1858), 30 Vt. 655; Lafferty v. Milligan (1895), 165 Pa. St. 534, 30 Atl. 1030.
By virtue of the statute, the ditch assessment was a lien at the time of the execution of contract and deed. This is supported by abundant authority: Kirkpatrick v. Pearce, supra; Hill v. Bacon, supra; Blackie v. Hudson (1875), 117 Mass. 181; Carr v. Dooley, supra; Hutchins v. Moody, supra; Peters v. Myers (1868), 22 Wis. 602; Lindsay v. Eastwood, supra; Hartshorn v. Cleveland (1890), 52 N. J. L. 473, 19 Atl. 974. Many more cases could be cited.
7. As to the injustice that might occur under our construction, as pointed out by appellees, we have nothing to do, as that is a question for the legislature. But in this case, if the written contract does not declare what was intended, the law should not be blamed. The other questions presented in the brief for rehearing, are fully covered in the opinion.
Petition for rehearing denied.